DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on October 15, 2021. Applicant has amended Claims 1 – 14 and 19. Claims 1 – 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous 112a rejections stand. Applicant argues that the rotors are not reactive to a flux field generated by the stator but rather by a flux field generated by the conductive elements. Since the conductive elements are wound about the stator, Examiner used stator in place of conductive element. Applicant is correct in that the stator does not generate the flux field. However, the basis for the rejection stands – the specification 

Previous art rejections stand. Applicant argues that the electrical windings of Hartwig are not within the bore themselves but rather effectively wound through the housing. All claims, as currently written, require that the conductive elements are wound about the stators within the compressor housing. There is no recitation about the conductive elements being within the bores (there are technically no bores recited either). Furthermore, the present disclosure appears to only have support of the conductive elements located within the housing, not within the bores. In fact Figures 5 and 6 of the present disclosure depict the conductive elements wound about the stator, with the conducive elements including portion that are clearly outside of the “bores” formed by the stator elements. Even a (generous) interpretation of Claims 3, 10, and 17, which recite the stator having teeth and the conductive elements wound about these teeth (an embodiment not depicted in any of the drawings), which could plausibly support the conductive elements being located within the bores, are taught by the Zhang reference in Figure 23 as relied upon below. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Neither the spec nor the claims disclose any structure which would enable the rotors to be reactive to a flux field generated by the conductive element. Paragraph 39 states that the rotors are “formed of multiple laminations that are laminated together and disposed as a unit”. Paragraph 47 states that the protrusions of the rotors “are shaped like salient poles”. These alone do not 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 7, 9, 11 – 14, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartwig (US 4758132).

With regards to Claims 1, 7, and 14:

Hartwig (Figures 1, 2, 5) discloses a screw compressor assembly, comprising: an inlet (inlet openings 16); an outlet (outlet openings 17); a screw compressor between the inlet and outlet (Figures 1, 2); a compressor housing (housing 11) receptive of the fluid from the inlet and configured to direct the fluid into the outlet; first and second helical screws (rotors 14, 15) disposed within the housing for rotation about respective rotational axes in a mutually engaged relationship; first and second stator (walls of bores 12, 13) disposed within the housing about the corresponding helical screws; and first and second conductive elements (electrical windings 18, 19) wound about the respective stators such that current applied to the conductive elements generates a flux field by which the corresponding helical screws are driven to rotate about the corresponding rotational axes (Col. 1, Line 57: “A number of electrical windings 18,19 are provided in the walls of bores 12,13 and connected to an electric supply”, Col. 2, Lines 53: “The inverter feeds the stator windings 18 and 19 such that two rotating magnetic fields are created to rotate in opposite directions as indicated by arrows 85,86. The windings of the two bores can suitably be arranged such that a number of poles corresponding to the number of lobes of respective rotor is obtained. In this way the two rotors will obtain suitable speeds while the two windings 18,19 are supplied with voltage of the same frequency”).

With regards to Claims 4, 11, and 18:

Hartwig discloses the first and second conductive element extends about a partial arc-length of a circumference of the corresponding helical screws (as seen in Figure 1, bores 12, 13 both form partial arcs in which the windings 18, 19 are respectively wound about).



Hartwig discloses first and second rotor shafts about which the helical screws are rotatable; and first and second bearings coupled to the housing to rotatably support the rotor shafts (see unlabeled shafts shown in Figure 2, journalled in bearings 32, 33).

With regards to Claims 6, 13, and 20:

Hartwig discloses a controller (controller show no in Figure 5) configured to control rotations of the helical screws such that the helical screws remain separated during rotations thereof (Col. 2, Line 60: “In this way the two rotors will obtain suitable speeds while the two windings 18,19 are supplied with voltage” – in order for the rotors to attain suitable speeds and operate sufficiently, they must be “separated” during rotation, under broadest reasonable interpretation).

With regards to Claims 9 and 16:

Hartwig discloses the first and second helical screws respectively comprise a male helical screw (rotor 14) and one or more female helical screw (rotor 15), wherein: the male helical screw comprises a first hub (center of rotor 14) and multiple protrusions (lobes 40) extending outwardly from the first hub in a helical formation along a length of the first hub, and each of the one or more female helical screws comprises a second hub (center of rotor 15) and multiple recess-defining protrusions (lobes 39) extending outwardly from the second hub in a helical formation along a length of the second hub.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig (US 4758132) in view of Pijanowski (US 6247906).

With regards to Claims 2, 8, and 15:

Hartwig does not explicitly disclose the helical screws and the at least one stator are laminated. Hartwig teaches that the rotors “may be provided with permanent magnets at their crests” or “operate without magnetizing windings or permanent magnets…as a reluctance synchronous motor” (Col. 2, Lines 39 – 47). Pijanowski teaches compressors including vaned compressors (Figure 9A) and gear compressors (Figure 3A) operating as reluctance motors (Col. 1, Line 50). In such a reluctance motor configuration, Pijanowski teaches that “stator 20…is formed of iron or stacked iron laminations, can be coated or plated with a corrosion resistant material, and includes salient stator poles 30” and “[r]otors 80 and 81 which resemble gear pump rotors, are identical and are mounted inside the stator and are formed with protruding intermeshing teeth 85 (FIGS. 3A and 6), are made of iron or stacked iron laminations” (Col. 2, Line 63 – Col. 3, Line 16). Laminations are known to yield the predictable benefit of reducing eddy currents and energy loss relative to solid piece designs. Given these teachings, it would have been obvious to modify the system of Hartwig to use lamination when operating the system as a reluctance motor in order to yield said predictable benefit. 


s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig (US 4758132) in view of Zhang (US 2019/0036431).

With regards to Claims 3, 10, and 17:

Hartwig discloses the first and second helical screws respectively comprise a male helical screw (rotor 14) and one or more female helical screw (rotor 15), wherein: the male helical screw comprises a first hub (center of rotor 14) and multiple protrusions (lobes 40) extending outwardly from the first hub in a helical formation along a length of the first hub, and each of the one or more female helical screws comprises a second hub (center of rotor 15) and multiple recess-defining protrusions (lobes 39) extending outwardly from the second hub in a helical formation along a length of the second hub.

Hartwig does not explicitly disclose the first and second stators comprise helical teeth about which the first and second conductive elements are wound. It is noted that Hartwig teaches the windings extend helically along the stator (see Figure 6, Col. 3, Lines 25+), but not that the stator itself comprises helical teeth. Zhang (Figure 23) teaches a switched reluctance motor for screw compressors including a stator (stator 226) having helical teeth (spiral stator tooth pole 2261) about which conductive elements are wound (coils 2262). Note that the priority document filed on February 13, 2016 for Zhang has support for these teachings and can be found online. Given the teachings of Zhang and Hartwig, it would . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, October 22, 2021